Citation Nr: 1001394	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to June 
1958.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2008, at which time, it was 
remanded for further development.  Following the requested 
development, the RO raised the rating from noncompensable to 
10 percent for the Veteran's service-connected varicose veins 
of the right lower extremity.  However, the RO retained the 
effective date of that rating, August 21, 2003, as that was 
the date that service connection became effective.  
Thereafter, the case was returned to the Board for further 
appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since service connection became effective, August 21, 2003, 
the Veteran's varicose veins of the right lower extremity are 
manifested primarily by pain and swelling which is relieved 
by elevation of the extremity or the use of compression 
hosiery.


CONCLUSION OF LAW

The criteria have not been met for an initial rating in 
excess of 10 percent for varicose veins of the right lower 
extremity.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issue of 
entitlement to an increased initial rating for varicose veins 
of the right lower extremity.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board 
finds that VA has met that duty.

On August 21, 2003, VA received the Veteran's claim of 
entitlement to service connection for varicose veins of the 
right lower extremity.  In June 2004, the RO granted that 
claim and assigned a noncompensable rating, effective August 
21, 2003.  The Veteran disagreed with that decision, and this 
appeal ensued.

In September 2008, VA notified the Veteran of the information 
and evidence necessary to substantiate and complete his 
claim, including the evidence to be provided by the Veteran, 
and notice of the evidence VA would attempt to obtain.  VA 
informed him that in order to establish an increased rating 
for his service-connected disability, the evidence had to 
show that such disability had worsened and the manner in 
which such worsening had affected his employment and daily 
life.  38 U.S.C.A. § 5103(a).  Following the notice to the 
Veteran, VA fulfilled its duty to assist him in obtaining 
identified and available evidence necessary to substantiate 
his claim.  

The duty to assist requires VA to make reasonable efforts to 
obtain relevant records (including private records) that the 
Veteran adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 
2009).  However, the duty to assist is not a one-way street.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  
38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment after service.  The relevant 
post-service treatment records included those obtained 
through the Social Security Administration, as well as from 
the Veteran's private physician, Jack O. Derks, M.D.  In May 
2004 and June 2009, VA also examined the Veteran to determine 
the extent of impairment due to his service-connected 
varicose veins of the right lower extremity. 

The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records, documented his current medical 
conditions, interviewed and examined the Veteran, and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  Therefore, the 
Board concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  

Varicose veins are rated in accordance with 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  A 10 percent rating is 
warranted, when there is intermittent edema of the affected 
extremity or aching and fatigue in the leg after prolonged 
standing or walking.  In such cases, the symptoms are 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted, when there is 
persistent edema in the affected extremity, which is 
incompletely relieved by elevation of the extremity or by 
compression hosiery.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue, separate ratings can be assigned for 
separate periods from the time service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  That 
is, a veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Factual Background

On August 21, 2003, VA received a statement from Jack O. 
Derks, M.D., indicating that he had been treating the Veteran 
for six years for symptomatic venous varicosities and stasis 
dermatitis.

In May 2004 and June 2009, the Veteran was examined by VA to 
determine the level of impairment caused by his service-
connected varicose veins.  During the May 2004 examination, 
it was noted that in 1958, he had undergone stripping of the 
right saphenous vein from the groin to the ankle.  He denied 
edema, or abnormal sensations associated with his varicose 
veins.  He did report aching in his leg, which he attributed 
to his knee rather than his varicose veins.  He was not on 
any treatment, and the examiner stated that the Veteran's 
varicose veins did not preclude any activities requiring 
exertion.  The Veteran seemed to think that his varicose 
veins had no effect on the performance of his daily 
activities and noted that he did not use compression hose or 
other measures.  

On examination, the May 2004 VA examiner did not find any 
visible or palpable varicose veins.  There were no associated 
ulcers, significant edema, stasis pigmentation, or eczema.  
The examiner concluded that there had been no residual or 
recurrent symptoms of the Veteran's varicose veins after his 
surgery.  

During the VA examination in June 2009, the Veteran 
complained of right leg and ankle swelling and discoloration 
below the knee, greater on the right than the left.  He 
stated that those symptoms were alleviated by elevating his 
leg or by wearing compressive stockings.  He noted that he 
wore compression stockings, if would be standing or sitting, 
especially driving, and the examiner reported that he wore 
them during the examination.  The Veteran denied any board-
like swelling that did not go away.  He had, reportedly, 
retired in 1996 from his profession as an oral surgeon.  The 
Veteran denied any recent episodes of deep venous thrombosis.  

On examination, there were no significant, that is, tender or 
palpable, varicose veins.  There were tiny spider hemangioma-
type vessels in the distal medial thigh which were not tender 
to palpation.  There was 1+ pretibial edema, bilaterally, and 
hemosiderin discoloration distal to the knee, bilaterally, 
greater on the right than the left.  In summary, the examiner 
concluded that the Veteran continued to have swelling after 
venous stripping, but noted that such swelling was controlled 
by the use of compressive stockings.


Analysis

The Veteran contends that the rating for his service-
connected varicose veins does not adequately reflect the 
level of impairment caused by that disability.  Therefore, he 
maintains that an increased initial rating is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that since service 
connection became effective on August 21, 2003, the Veteran's 
varicose veins of the right lower extremity have been 
manifested primarily by aching and swelling which is 
alleviated by elevation of the extremity or the use of 
compression hosiery.  While the Veteran has tiny spider 
hemangioma-type vessels in his right distal medial thigh, 
there are no significant, i.e. actually palpable or tender, 
varicose veins in the right lower extremity.  In any event, 
there is no competent evidence of persistent edema in the 
affected extremity, which is incompletely relieved by 
elevation of the extremity or by compression hosiery.  As to 
the effect on his daily life, there is no competent evidence 
that the Veteran's varicose veins have affected his 
employment, as he is retired.  Moreover, he acknowledges that 
they do not hinder the performance of his activities of daily 
living.  Indeed, since service connection became effective, 
the Veteran's varicose veins have more nearly reflected the 
criteria for the 10 percent rating currently in effect.  
Accordingly, an increased rating is not warranted, and the 
appeal is denied. 

In arriving at this decision, the Board has also considered 
the possibility of referring this case to the Director of the 
VA Compensation and Pension Service for possible approval of 
an extraschedular rating for the Veteran's service-connected 
varicose veins of the right lower extremity.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected varicose 
veins of the right lower extremity.  As noted above, the 
Veteran is retired from his profession of oral surgery, and 
the record does not show that he has required frequent 
hospitalizations for his service-connected varicose veins of 
the right lower extremity.  There is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disability outside the usual rating criteria.  In short, 
the evidence does not support the proposition that the 
Veteran's varicose veins of the right lower extremity are not 
adequately compensated by the current schedular rating or 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
varicose veins of the right lower extremity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


